Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

35 USC § 112 Rejections

Based on the changes introduced by amendment of (07/28/2022), the 35 U.S.C. 112 (pre-AIA ), second paragraph Rejections of Claims 1-16 is withdrawn.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-24 and 26-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18-24 depend on cancelled claim 1. Claims 26-32 depend on cancelled claim 9. For purposes of examination, claims 19-24 will be assumed to depend on claim 17 and claims 26-32 will be assumed to depend on claim 25.




Remarks
Remarks Applicant’s arguments, filed (07/28/2022), with respect to the claims 1-16 and have been fully considered,  but they are not persuasive with respect to the 103 rejections.
Argument

     1. The Applicant argues (Page 7, lines 19-22):
“Neither Kabannik ‘223 nor Felemban disclose the use of comb shape functions. Felemban mentions using low-pass filters and a Daubechies wavelet transform to process signals originating from pipeline leaks. Neither the low-pass filters nor the Daubechies wavelet transform are considered in the art to be comb shape functions. “
 Examiner disagree with Applicant arguments,  because the using a low-pass filter and Daubechies wavelet transform, which is consider as a linear combination of comb shape functions which from the mask. 
Transformation of discrete arrays by Daubecheis wavelets  analogously to  fast Fourier transformation-it’s liner operation, e.g., shape function.
 Also, the low-pass filtering is a linear operation that converts one time series into another.

    2. The Applicant argues (Page 8, lines 8-11):
“Putterbaugh fails to disclose additional information that would teach all of the limitations of independent claims 17 and 25, from which claims 20 and 28 depend, respectively.”

The Non-Final from 07/28/2022 rejection does not comprises the claims 17 and 25.
  
     3. The Applicant argues (Page 9, lines 9-11):
“Ruchti fails to disclose additional information that would teach all of the limitations of independent claims 17 and 25, from which claims 23 and 31 depend, respectively”.

The Non-Final from 07/28/2022 rejection does not comprises the claims 17 and 25.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 17-19, 22, 24-27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kabannik (CA3029610 A1) in view of Felemban (US Pub.2016/0356665).

Regarding Claims 17 and 25, Kabannik discloses a method/system of monitoring a position of a wellbore object comprising:
      a) providing at least one pump for performing hydraulic fracturing (Page 5, lines 5-10, where detecting a hydraulic signal-reflecting object in a well, wherein: providing a well filled with a fluid enabling propagation of a hydraulic signal; providing at least one source of hydraulic signal being in communication with the fluid in the well and designed to generate a hydraulic signal; providing at least one pressure sensor for registration of a hydraulic signal and being in fluid 10 communication with the well and at least one hydraulic signal source, also see Page 9, line 1 through page 10, line 13, equations: 1-5) that causes a pressure signal to propagate along the wellbore and reflect from the wellbore object (Fig.1, # 102 the pressure reflection signal w(t) of original signal s(t), Page 3, lines 17-36, detect the presence in the well of an object reflecting a hydraulic signal, to determine the depth at which an object reflecting a hydraulic signal is located; processes the received hydraulic signal and forms a pressure spectrogram, using which the presence on the well of an object that reflects the hydraulic signal is determined) thereby creating multiple reflected pressure signals ( Page 1,  lines 16-17, where reflected pressure pulses can be identified on a record obtained with a pressure sensor and then processed);

     b) providing a pressure sensor at a wellhead for registering the reflected  pressure signals (Page 8, lines 1-4, source pressure signal generated by the hydraulic signal source 106 in the above manner propagates along the wellbore at a velocity of about 1,500 mis and can be registered by a pressure sensor 107 installed in the well);

    c) the reflected pressure signals and pump noise (pages10-13, equations (4-8), in equation (4) the pressure signal is- x(t) is pressure oscillation in wellbore represents as sum of the complex spectrum original signal (Source signal) and the complex spectrum of the wellbore reflectivity; the reflected signal form the object comprises the noise signal; Page 19, lines 23 through Page 20, line 3, where reflect a hydraulic signal, you can use not only signals caused by impulse sources (water hammer), but also using... it is process signals caused by periodic sources (pump noise); page 13, lines 1-3, where signals have a more complex form in the above examples and may be burdened with noise, and Page 15, lines 18-19, where pressure signal contains a signal caused by the pump stroke oscillations of the operating hydraulic pumps; page 14, lines 3-5, where the pressure oscillation caused by the reflections of tube waves from object);

       g) processing of the filtered reflected pressure signal (page 14, lines 7-12, where pressure oscillations caused by the signal reflected from objects....pressure oscillations are determine when the absolute value of the garniture of positive or negative peaks in the cepstrogram exceeds the threshold value) for determining the reflection time from the downhole object (Page 14, lines 13-20, wave travel times tx(t) reflected from the boundary in the well are determined);
h) calculating a depth of the wellbore object from the filtered reflected pressure signals by multiplying the reflection time by a filtered reflected pressure signal propagation velocity (Page 14, lines 13-20, wave travel times tx (t) reflected from the boundary in the well are determined by tracing the maximum values of positive or minimum values of negatives peak on the spectrogram that exceed a user-specified threshold value. the positions of the contours in time intervals of pressure oscillations, if we Know in advance the speed of the tube waves (hydraulic signal) (i.e. a) in the wellbore, then the depth L(t)k= (tx(t)a)/2, equation(9)).

Kabannik does not disclose
c) preprocessing signals;
d) transforming the reflected pressure signals and pump noise from a frequency domain into a time-frequency representation with a Short Time Fourier Transform (STFT);
e) computing a pump noise mask by approximating the pump noise signal in the STFT representation with a linear combination of comb shape functions;
f) applying the pump noise mask to the STFT representation of the reflected pressure signals and pump noise obtained at stage (d) to suppress the pump noise and to obtain a filtered reflected pressure signal.

Felemban disclose
      c) preprocessing signals (para [0037], where a pipeline monitoring system use signal processing and machine learning techniques to detect the presence of leakage in the pipelines. Sensor nodes acquire NPW data from the pipeline network. Pre-processing is performed to remove noise and unnecessary data to provide noise-free data. Pre- processing is performed to remove noise and unnecessary data to provide noise-free data. Noise signals can be removed using a low-pass filter and Daubechies wavelet transform, e.g, NPW the negative pressure wave traveling alone a fluid inside the pipeline is a reflected pressure signal from the crack in the pipeline);

      d) transforming the reflected pressure signals and pump noise from a frequency domain into a time-frequency representation with a Short Time Fourier Transform (STFT) (para [0060]-[0063], system noise can complicate the analysis of a leakage signal. In an attempt to overcome this problem, short time Fourier transform can be used, due to its narrowband and wideband transform nature);

      e) computing a pump noise mask by approximating the pump noise signal in the STFT representation with a linear combination of comb shape functions (para [0037], where noise signals can be removed (i.e. using a mask) using a low-pass filter and Daubechies wavelet transform (i.e. linear combination of comb shape functions which form the mask)),

     f) applying the pump noise mask (para [0035], where a preprocessor 250 designed and configured to separate known leakage signals from other incoming signals, i.e. noise and paragraph [0037]) to the representation of the reflected pressure signals and pump noise obtained at stage (para [0060]-[0063], system noise can complicate the analysis of a leakage signal. In an attempt to overcome this problem, short time Fourier  transform can be used, due to its narrowband and wideband transform nature) and to obtain a filtered reflected pressure signal (para [0003], where negative pressure wave (NPW) technique can be employed for a leakage detection. However, an NPW method entails a complex analysis of pressure signatures under high noise scenarios and in the presence of slow leaks); (para [0037], where Pre-processing is performed to remove noise and unnecessary data to provide noise-free data. Noise signals can be removed using a low-pass filter and Daubechies wavelet transform).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to obtain a filtered reflected pressure signal, as taught by Felemban into Kabannik in order to reduce time and increasing the accuracy of monitoring a downhole object.

Regarding Claims 18 and 26, Kabannik and Felemban disclose the method of claims 17 and 25.

Kabannik further teaches, wherein the pressure signal is further caused by a hydraulic pulse from perforation shots (Page 17, lines 12-13, where pressure record contains a water hammer caused by the stop of the pumps after pumping down the perforation guns, also see Claim 2, where noise from a subsurface pump, noise from an operating surface pump, an event of perforation in a cased well, pressure pulse generation using a pulse source).

Regarding Claims 19 and 27, Kabannik and Felemban disclose the method of claim 17 and 25. Kabannik further discloses, wherein the pressure signal is caused by a water hammer due to a pump stop or start or due to a change in pump flow rate (Page 1, lines 8-10, where pressure oscillations observed at the wellhead during hydraulic fracturing and caused by fluid flow changes (water hammers), perforation shots, operation of hydraulic pumps; Page 16, lines 10-12, signal travel time contours caused by various types of hydraulic signal sources (oscillations of pump pistons or hydraulic shock when the pump is stopped) is equal to the (given) fracture depth indicated in the well diagram). 

Regarding Claims 22 and 30, Kabannik and Felemban disclose the method of claim 17 and 25. Kabannik further discloses wherein the wellbore object comprises a hydraulic fractures, wellbore tool, well bottom, or a joint of casing pipes of different diameters, or an obstacle preventing direct propagation of a pressure signal (Page 1, lines 6-12, wellhead during hydraulic fracturing and caused by changes in fluid flow (water hammer), perforating gums, hydraulic pumps and other sources).

Regarding Claims 24 and 32, Kabannik and Felemban disclose the method of claim 17 and 25. Kabannik further discloses wherein processing the filtered reflected pressure signal for determining the reflection time of the wellbore object is used for monitoring of a point of receiving a fracturing fluid into a fracture (Page 19, line 3, where assessing the actual of the fracturing fluid flow); 
    identifying a wellbore screenout; pipe string leakage (Claim 10, intense pressure spectrum signal corresponds to an object reflecting a hydraulic signal... and representing at least one object selected from the group containing:
    hydraulic fracturing fracture (HF) in a cased well, hydraulic fracture in an open well, the position of the change in the diameter of the pipes in the casing string to a larger side, the defect of the string).

Claims 20 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kabannik and Felemban in view of Putterbaugh et al., (US Pub.20060155535) (hereinafter Putterbaugh).

Regarding Claims 20 and 28, Kabannik and Felemban disclose the method/system of claims 17 and 25.

Kabannik further discloses processing of the reflected pressure signal is performed through cepstrum processing (Page 19, lines 11-12, where construction of a cepstrogram of a pressure signal, which is a visual representation of the cepstrum that changes in time).

Kabannik and Feleban do not disclose processing of the filtered reflected pressure signal is performed through cepstrum processing comprising the calculation of natural logarithm of absolute magnitude of STFT representation and followed by an inverse Fourier transform.

Putterbaugh disclose spectrum processing comprising the calculation of natural logarithm of absolute magnitude of STFT representation and followed by an inverse Fourier transform (para [0045], the cepstral coefficients are computed from the discrete Fourier transform of the natural logarithm of X [i,k] as c m .function... cepstral coefficients (examiner notes that the natural logarithm necessarily requires the use of absolute
magnitude), derived from the inverse Fourier transform of the log magnitude spectrum generated from a short-time Fourier transform of one frame of the input signal). Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide calculation of STFT representation, as taught by Putterbaugh in the combination of Kabannik and Felemban in order to more effectively compute filtered reflected signal. Therefor the salient features of the signal production mechanism can be accurately represented, as recited in Putterbaugh (see paragraph [0015)]).

Claims 21 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kabannik and Felemban in view of Taner (US Pub.20050086005).

Regarding Claims 21 and 29, Kabannik and Felemban disclose the method/system of claims 17 and 25, wherein processing of the filtered reflected pressure signals.
 Felemban further disclose perform calculation of STFT (para [0060]-[0063)).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to perform calculation of STFT representation, as taught by Felemban in the Kabannik in order to reduce unwanted signal noise.

Kabannik and Felemban does not disclose predictive deconvolution comprising:
calculation of STFT of a minimum phase version of the signal;
    calculation of STFT of a minimum phase version of delayed signal; and calculation of a prediction operator in a frequency domain followed by application of an inverse Fourier transform. 

Taner disclose predictive deconvolution (para [0031], spiking deconvolution operators can be computed by minimizing the sum of the squares of the differences between a predicted and an actual seismic trace. A predicted seismic trace for unit prediction distance (i.e., one sampling interval) is generated by convolving the spiking deconvolution operator a(n) with the given seismic trace, .function.(t)) 
comprising: calculation of STFT of a minimum phase version of the signal;
    calculation of STFT of a minimum phase version of delayed signal; and calculation of a prediction operator in a frequency domain followed by application of an inverse Fourier transform (Abstract, calculating a first and a second minimum phase inverse wavelet at a first and a second time interval along the seismic data trace, synthetically dividing the first wavelet by the second wavelet, Fourier transforming the result of the synthetic division, calculating the logarithm of this quotient of Fourier transforms). Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to using the calculation of predictive deconvolution steps, as taught by Taner into Kabannik and Felemban in order to more effectively compute filtered reflected signal to obtain accurate seismic processing.

Claims 23 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kabannik (CA3029610 A1) in view of Felemban (US Pub.2016/0356665), as applied above and further in view of Ruchti (US Pub.2016/0017923).

Regarding Claims 23 and 31, Kabannik and Felemban disclose the method of claims 17 and 25, but does not disclose preprocessing of the reflected pressure signals and pump noise is performed by applying a bandpass filter selected from a Gaussian derivative bandpass filter, or a combination of the zero frequency notch filter an a Butterworth lowpass digital filter.

Felemban disclose preprocessing of the reflected pressure signals and pump noise is performed by applying a bandpass filter (para [0037], where Pre-processing is performed to remove noise and unnecessary data to provide noise-free data. Noise signals can be removed using a low-pass filter and Daubechies wavelet transform). Kebannik and Felemban do not disclose bandpass filter selected from: Gaussian derivative bandpass filter, or a combination of the zero frequency notch filter and Butterworth lowpass digital filter.

Ruchti disclose Gaussian derivative bandpass filter, or a combination of the zero frequency notch filter an a Butterworth lowpass digital filter (para [0079], the Gaussian filters, and the concern of excessive high frequency leaking of a filter, such as with derivative filters, is avoided with non-symmetrical filters, such as shortpass filters, longpass filters, bandpass or passband filters).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide preprocessing of the registered reflected
hydraulic signal and pump noise is performed by applying a Gaussian derivative bandpass filter, as taught by Ruchti into Kabannik and Felemban in order to more effectively compute filtered reflected signal.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KALERIA KNOX/
Examiner, Art Unit 2857
/Catherine T. Rastovski/Primary Examiner, Art Unit 2862